DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 5/6/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
Applicant argues that in Seo, both the control unit and MPR are disposed in the memory device 200a.
It is unclear what Applicant’s argument is, but the Examiner asserts that the diagram shown in Fig. 3 of Seo referred to as “memory device 200a” is merely a matter of notation.  For example, it can be clearly seen that there is a memory cell array 280 and separate a control unit 210 connected to the MPR 300.  While the whole of these elements is referred to as “memory device 200a” by Seo, a skilled artisan could have drawn a box around the memory array and decoders to label it a “memory”, and another box around the remaining components to label it a “controller” without departing from the scope of or changing the principle of operation of Seo.
Applicant further points out that Lee does not disclose a configuration in which the failure addresses are stored in the storage space part of the normal operation control part.
The Examiner asserts that Lee was not relied upon for this limitation, and it is taught by Seo as detailed in the Office Action.
Applicant concludes that the combination of Seo and Lee do not teach "a normal operation control part configured to control a normal operation of the memory, wherein the normal operation control part includes a plurality of storage spaces used while the normal operation is controlled".
The Examiner notes that Seo teaches a normal operation control part configured to control a normal operation of the memory (Fig. 3, 210 and paragraph 40; control unit 210 controls all operations of the memory), wherein the normal operation control part includes a plurality of storage spaces (Fig. 3, multi-purpose register 300; Fig. 6) used while the normal operation is controlled (paragraphs 51-52; MPR stores physical address information during the normal mode).
The Examiner disagrees with the Applicant and maintains all rejections of claims 1-7.  All amendments and arguments by the Applicant have been considered.  It is the Examiner’s conclusion that claims 1-7 are not patentably distinct or non-obvious over the prior art of record.  Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Pat. Pub. 2014/0189226) in view of Lee et al (US Pat. Pub. 2013/0326312; hereinafter referred to as Lee).
As per claim 1:
	Seo teaches a semiconductor memory device comprising: 
a memory (Fig. 2, 200a); and 
a memory controller configured to control the memory (Fig. 2, 100), wherein the memory controller includes: 
a normal operation control part configured to control a normal operation of the memory (Fig. 3, 210), wherein the normal operation control part includes a plurality of storage spaces used while the normal operation is controlled (Fig. 3, 300; Fig. 6); and 
storing faulty addresses detected while the repair operation into the plurality of storage spaces included in the normal operation control part (paragraph 66; Fig. 6).
Not explicitly disclosed is a repair part configured to control a repair operation of the memory and configured to store faulty addresses.  However, Lee in an analogous art teaches a memory controller (Fig. 1, 110) including a repair part configured to control a repair operation of the memory (Fig. 14, S150) and configured to store faulty addresses detected while the repair operation is controlled (Fig. 1, 115; Fig. 5). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory controller of Lee in the system of Seo.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Seo teaches storing faulty addresses in register 300 (see Fig. 6), and Lee teaches one such example of a controller that would have enabled such functionality.
As per claim 2:	Seo further teaches the semiconductor memory device of claim 1, wherein the memory and the memory controller have a module structure integrated on a single substrate (Fig. 1, 30).
As per claim 3:	Seo further teaches the semiconductor memory device of claim 1, wherein the normal operation of the memory includes a read operation and a write operation for the memory (paragraph 70); and wherein the repair operation of the memory includes testing the memory and replacing a faulty cell detected by testing the memory with a spare cell (paragraph 65).
As per claim 4:
	Seo further teaches the semiconductor memory device of claim 1, wherein each of the plurality of storage spaces is realized using a register (paragraph 50) or a static random access memory (SRAM).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Lee in view of Anazawa et al (US Pat. Pub. 2006/0239090; hereinafter referred to as Anazawa). 
As per claim 5:	Seo et al teach the semiconductor memory device of claim 1 above.  Not explicitly disclosed is wherein the repair part includes a built-in self-test (BIST) circuit and a built-in redundancy analysis (BIRA) circuit; wherein the BIST circuit is configured to perform a test operation for the memory and transmit the faulty addresses of faulty cells detected during the test operation to the BIRA circuit; and wherein the BIRA circuit is configured to store the faulty addresses outputted from the BIST circuit into the plurality of storage spaces included in the normal operation control part and determine a repair solution based on the faulty addresses stored in the BIRA circuit.
	However, Anazawa in an analogous art teaches a built-in self-test (BIST) circuit (Fig. 1, 10) and a built-in redundancy analysis (BIRA) circuit (Fig. 1, 20); wherein the BIST circuit is configured to perform a test operation for the memory (Fig. 1, 11; paragraph 33) and transmit the faulty addresses of faulty cells detected during the test operation to the BIRA circuit (Fig. 1, 21); and wherein the BIRA circuit is configured to store the faulty addresses outputted from the BIST circuit into a plurality of storage spaces (Fig. 1, 21 and 33) and determine a repair solution based on the faulty addresses stored in the BIRA circuit (paragraph 35).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the repair circuitry of Anazawa in the system of Seo et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided the necessary functionality to determine faulty addresses that are stored in the register 300 as taught by Seo.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Lee in view of Phan (US Pat. 6,634,003).
As per claim 6:	Seo et al teach the semiconductor memory device of claim 1 above.  Not explicitly disclosed is further comprising a selector configured to select and enable any one of a first signal transmission path between the normal operation control part and the memory and a second signal transmission path between the repair part and the memory.  However, Phan in an analogous art teaches a selector (Fig. 1, 21) configured to select and enable any one of a first signal transmission path (Fig. 1, 48) between the normal operation control part and the memory (col. 3, lines 26-28) and a second signal transmission path between the repair part and the memory (Fig. 1, 60).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the selector of Phan in the system of Seo et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known way of enabling the memory to operate between normal and test modes as required by Seo.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Lee in view of Whetsel (US Pat. 6,242,269).
As per claim 7:	Seo et al teach the semiconductor memory device of claim 1 above.  Not explicitly disclosed is wherein the normal operation control part includes: a multiplexer configured to receive a normal operation input signal and a repair operation input signal through respective ones of a first input terminal and a second input terminal and configured to output one of the normal operation input signal and the repair operation input signal to the plurality of storage spaces in response to a mode selection control signal; and a demultiplexer including a first output terminal connected to a transmission path in the normal operation control part and a second output terminal connected to the repair part and configured to output data outputted from the plurality of storage spaces through one of the first output terminal and the second output terminal in response to the mode selection control signal.  However, Whetsel in an analogous art teaches a multiplexer (Fig. 8, 886) that receives normal (Fig. 8, FI) and test signals (Fig. 8, 802) and outputs one of the signals to a plurality of register paths (Fig. 8, 924-942; col. 8, lines 63-67); and a demultiplexer configured to output data from the register paths via a functional output (Fig. 8, FP) or test output (Fig. 8, 892).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the multiplexing circuit of Whelsel for storing data in the shared register of Seo et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known way for storing the required data in the register of Seo.

Allowable Subject Matter
Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record teach or fairly suggest that the storage spaces correspond to a plurality of shared spaces which are disposed to have a pipe-line structure and to be distinct from each other; wherein the repair part includes a plurality of built-in redundancy analysis (BIRA) finite state machines (FSMs) providing a plurality of stages with the plurality of shared spaces; and wherein each of the plurality of stages includes one of the plurality of shared spaces and one of the plurality of BIRA FSMs to perform a BIRA operation; in addition to each and every limitation of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111